PER CURIAM:
In these consolidated appeals, Simon Banks appeals district court orders denying his motion for injunctive relief, granting the motion to dismiss two Defendants on the basis of prosecutorial immunity and dismissing his complaint for failing to state a claim. We have reviewed the record and the district court orders and affirm for the reasons stated by the district court. See Banks v. Pak, No. CA-04-625 (E.D. Va., filed Sept. 2, 2004; entered Sept. 7, 2004; filed Oct. 18, 2004; entered Oct. 19, 2004; Feb. 2, 2005). We deny Banks’ motion to file a supplemental brief in No. 05-6357. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED